  ___________________________________________________________
                                         UNITED STATES BANKRUPTCY COURT
                                              MIDDLE DISTRICT OF TENNESSEE
                                                          Exhibit/Witness List
James Whitfield Livingston                                                                            CASE NO: 3:20-bk-03559
vs.               Movant

Milessa Thomas, Cassie Burton                                                                         ADV NO:
               Respondent

              Presiding Judge                         Plaintiff's/Movant's Attorney             Defendant's/Respondent's Attorney
Marian F Harrison                                Jay Lefkovitz                                Matthew Murphy
          Trial/Hearing Date(s)                              Court Reporter                             Courtroom Deputy
3/15/2021 - 3/15/2021                           Tanja Brewer                                 Carol Merritt
Pltf./Mov. Def./Resp. Date Offered   Marked   Stipulated Admitted               DESCRIPTION OF EXHIBITS * and WITNESSES
      x               3/15/2021      1001                   x       Exhibit1AmendedScheduleAB
      x               3/15/2021                                     James W. Livingston owner of Livingscapes, LLC & LG Ornamentals-
                                                                    Witness
      x               3/15/2021      1002                   x       Exhibit2TruistPOC
      x               3/15/2021      1003                   x       Exhibit3FarmCreditPOC
      x               3/15/2021      1004                   x       Exhibit4JohnDeerePOC
      x               3/15/2021      1005                   x       Exhibit5LGScheduleAB
      x               3/15/2021      1006                   x       Exhibit6LivingscapesSummaryofAssets
      x               3/15/2021      1007                   x       Exhibit7ScheduleC
      x               3/15/2021      1008                   x       Exhibit8ClaimsRegister
      x               3/15/2021      1009                   x       Exhibit9ScheduleI
      x               3/15/2021      1010                   x       Exhibit10PayStub
      x               3/15/2021      1011                   x       Exhibit11AmendedScheduleJ
      x               3/15/2021      1012                   x       Exhibit12Lease
      x               3/15/2021      1013                   x       Exhibit13WaterBills
      x               3/15/2021      1014                   x       Exhibit14ElectricBills
      x               3/15/2021      1015                   x       Exhibit15GasBills
      x               3/15/2021      1016                   x       Exhibit16PersonalExpense
      x               3/15/2021      1017                   x       Exhibit17ChildSupportOrder
      x               3/15/2021      1018                   x       Exhibit18AmendedForm122C1
      x               3/15/2021      1019                   x       Exhibit19VenmoStatements
      x               3/15/2021      1020                   x       Exhibit20Chapter13Plan
      x               3/15/2021      1021                   x       Exhibit21OrderValuingCollateral
      x               3/15/2021      1022                   x       Exhibit22FirstHeritageCreditWithdrawal
      x               3/15/2021      1024                   x       Exhibit24VehicleValues
      x               3/15/2021      1025                   x       Exhibit25IsuzuValue
      x               3/15/2021      1026                   x       Exhibit26AmendedPayStubs
      x               3/15/2021      1027                   x       Exhibit27TaxReturnfor2019
              x       3/15/2021      2001                   x       Chapter13Petition
              x       3/15/2021                                     Lauren Logue- Witness
              x       3/15/2021      2002                   x       LivingscapesLLCPetition
              x       3/15/2021      2003                   x       Chapter11LivingscapesPetition
              x       3/15/2021      2004                   x       Chapter13DisposableIncome
              x       3/15/2021      2005                   x       Chapter13AmendedScheduleJ
              x       3/15/2021      2006                   x       Chapter13AmendedABProperty
          Case 3:20-bk-03559             Doc 86       Filed 03/23/21 Entered 03/23/21 16:41:29                   Desc Main
                                                      Document     Page 1 of 2
       x   3/15/2021   2007           x    AmendedStatementofCurrentMonthlyIncome
       x   3/15/2021   2008           x    MOCTranscript
       x   3/15/2021   2009           x    Chapter13MOCQuestionnaire
       x   3/15/2021   2010           x    Chapter7DocketReport
       x   3/15/2021   2011           x    JamesLivingstonBankStatments
       x   3/15/2021   2012           x    LGOrnamentalsBankStatements
       x   3/15/2021   2013           x    LivinscapesOperationalStatements
       x   3/15/2021   2014           x    LivinscapesPayrollAccount
       x   3/15/2021   2015           x    LivingscapesLLCTransactionList
       x   3/15/2021   2016           x    AmericanExpressPayments2020
       x   3/15/2021   2017           x    PicturesofInventory
       x   3/15/2021   2018           x    JamesLivingstonResponsestoInterrogatories
       x   3/15/2021   2019           x    LivingscapesLLCAugustMOR
       x   3/15/2021   2020           x    LivingscapesLLCSeptemberMOR
       x   3/15/2021   2021           x    LivingscapesLLCOctoberMOR
       x   3/15/2021   2022           x    LivingscapesLLCNovemberMOR
       x   3/15/2021   2023           x    LivinscapesLLCDecemberMOR
       x   3/15/2021   2024           x    LivingscapesLLCJanuary2021MOR
       x   3/15/2021   2025           x    LGOrnamentalsLLCAugustMOR
       x   3/15/2021   2026           x    LGOrnamentalsLLCSeptemberMOR
       x   3/15/2021   2027           x    LGOrnamentalsLLCOctoberMOR
       x   3/15/2021   2028           x    LGOrnamentalsLLCNovemberMOR
       x   3/15/2021   2029           x    LGOrnamentalsLLCDecemberMOR
       x   3/15/2021   2030           x    LGOrnamentalsLLCJanuaryMOR
       x   3/15/2021   2031           x    WatertownNursery
       x   3/15/2021   2032           x    2004Transcript
       x   3/15/2021   2033           x    PrePetitionPersonalExpenses
       x   3/15/2021   2034           x    PostPetitionStockPurchases
       x   3/15/2021                       Cassie Burton- Witness
       x   3/15/2021   2035           x    RedactedPicture
       x   3/15/2021   2036           x    ArticleaboutDebtorsVehicle
       x   3/15/2021   2037           x    CassieBurtonProofOfClaim
       x   3/15/2021   2038           x    MilessaThomasProofOfClaim
x          3/15/2021   1023           x    Exhibit23ChildSupportPayment




    Case 3:20-bk-03559    Doc 86   Filed 03/23/21 Entered 03/23/21 16:41:29            Desc Main
                                   Document     Page 2 of 2
